EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Robert Joynes on 14 March 2022.
The application has been amended as follows: 
Amend claim 1 as follows:1. 	An electrochemical cell, comprising a cathode, a cathode compartment, an anode, an anode compartment and an ion exchange membrane disposed between the cathode and the anode,
	wherein the cathode comprising a first catalyst capable of catalyzing a reduction reaction for reducing carbon dioxide into carbon monoxide, 	
wherein the cathode compartment includes the cathode disposed therein;
wherein the cathode compartment comprises a cathode feed port which is configured to introduce carbon dioxide into the cathode compartment, wherein the cathode feed port includes a connection to a carbon dioxide source;
	wherein the anode comprising a second catalyst capable of catalyzing a carbonylation reaction for producing a carbonate compound from carbon monoxide and an alcohol compound,
wherein anode compartment includes the anode disposed therein; 
wherein the alcohol compound is contained in the anode compartment; and 
wherein the anode compartment comprises an anode feed port which is configured to introduce carbon monoxide wherein the anode feed port includes a connection to a carbon monoxide source and 
Amend claim 9 as follows:
9.	A method of producing a carbonate compound in the electrochemical cell of claim 1 
	a step of applying a voltage between the anode and the cathode to reduce carbon dioxide into carbon monoxide at the cathode, and to produce a carbonate compound from carbon monoxide and an alcohol compound at the anode.

Amend claim 15 as follows:
15.	The method of producing a carbonate compound according to claim 12, wherein
	the cathode and the anode of the first electrochemical cell, as well as [[a]] the cathode and the anode of the second electrochemical cell are disposed so as to be separated by an identical ion exchange membrane,
	the cathode of the first electrochemical cell and the anode of the second electrochemical cell are located in one section separated by the ion exchange membrane, and the cathode of the second electrochemical cell and the anode of the first electrochemical cell are located in the other section separated by the ion exchange membrane,
	the method of producing a carbonate compound comprising:
	a step of reducing carbon dioxide into carbon monoxide at any of the cathodes of the first and second electrochemical cells; and
	a step of producing a carbonate compound from carbon monoxide and an alcohol compound at any of the anodes of the first and second electrochemical cells.
Election/Restrictions
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 9-17, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, all claims are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 1 April 2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s amendment to claim 1 to recite “wherein the [cathode] feed port includes a connection to a carbon dioxide source” was clearly sufficient to overcome the rejection over Yu et al.  The additional amendment above is done to clearly distinguish the claimed invention from the disclosure of Kenis et al (US 2019/0055656) which teaches an electrochemical cell receiving carbon dioxide at a cathode compartment and an alcohol at an anode compartment.  Kenis et al do not teach or suggest the anode feed port being in communication with a source of carbon monoxide.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY D WILKINS III whose telephone number is (571)272-1251. The examiner can normally be reached M-F 9:30am -6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRY D WILKINS III/Primary Examiner, Art Unit 1794